PARKS, Judge,
dissenting:
I respectfully dissent to the majority’s conclusion that the twelve (12) dollars in paper money found on the appellant when he was apprehended was circumstantial evidence “sufficient to justify the trial court in finding that appellant murdered the victim in the course of robbery with a dangerous weapon.” In its brief, the State argues that there “is no evidence that the property recovered from J.K.D. didn’t belong to Velma Andes [the victim].” The burden for proving prosecutive merit, however, rests squarely upon the State and not the defendant. In my view, the State presented insufficient evidence to meet its burden of proving by substantial evidence that there was probable cause to believe that the appellant committed first degree murder during the course of robbery with a dangerous weapon. See V.D.C. v. State, 560 P.2d 1004, 1007 (Okl.Cr.1977) (insufficient evidence to show probable cause that juvenile committed grand larceny).
In the instant case, the State presented no evidence to show that the paper money found on the appellant belonged to the victim. The fact that no paper money was found in the victim’s apartment, although an undetermined amount of change was found, does not make it reasonable to conclude that the paper money found on the appellant was taken from the victim, because such circumstantial evidence was not “inconsistent with any reasonable hypothesis other than the defendant’s guilt.” Smith v. State, 695 P.2d 1360, 1362 (Okl.Cr.1985), quoting Hager v. State, 612 P.2d 1369, 1372 (Okl.Cr.1980). The State failed to present any evidence that the appellant took personal property belonging to the victim. The State’s attempt to establish probable cause to believe that the appellant murdered the victim during the course of robbery with a dangerous weapon fails because there was no evidence connecting the paper money found on the appellant to the victim. Accordingly, I believe the State failed to meet its burden of proving prose-cutive merit to the charge of first degree felony-murder. Although the evidence may have supported prosecutive merit to a charge of second degree murder, such a charge was neither filed by the State nor found by the trial judge. Therefore, the certification order should be reversed and remanded with instructions to dismiss. See V.D.C. v. State, 560 P.2d 1004, 1007 (Okl.Cr.1977); In re Howard, 515 P.2d 1399 (Okl.Cr.1973). On the basis of the foregoing, I respectfully dissent.